                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

TROY REAGAN DOUD,                      §
                                       §
                  Petitioner,          §
                                       §
v.                                     §         No. 4:18-CV-220-Y
                                       §
LORIE DAVIS, Director,                 §
Texas Department of Criminal           §
Justice, Correctional                  §
Institutions Division,                 §
                                       §
                  Respondent.          §


                             OPINION AND ORDER

      Before the Court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by Petitioner, Troy Reagan Doud,

a state prisoner, against Lorie Davis, director of the Texas

Department of Criminal Justice, Correctional Institutions Division,

Respondent. After having considered the pleadings and relief sought

by Petitioner, the Court has concluded that the petition should be

denied.


                   I. FACTUAL AND PROCEDURAL HISTORY

      On August 19, 2014, in Erath County, Texas, Case No. CR13944,

a jury found Petitioner guilty of murder in the shooting death of

Jeffery Vegas Sewalt and the trial court assessed his punishment at

life imprisonment. (SHR1 155, doc. 16-44.) Petitioner appealed his

conviction, but the state appellate court affirmed the trial


1
 “SHR” refers to the record of Petitioner’s state habeas proceeding in WR-88,011-
01.
court’s judgment and the Texas Court of Criminal Appeals refused

his petition for discretionary review. (Docket Sheet 2, doc. 3-2.)

Petitioner   also   filed   a   post-conviction   state   habeas-corpus

application challenging his conviction, which was denied by the

Texas Court of Criminal Appeals without written order on the

findings of the trial court. (SHR 2-23 & Action Taken, docs. 16-30

& 16-27, respectively.)

     The state appellate court summarized the evidence at trial as

follows:

     A.    On February 1, 2013, Shannon Palmer discovered the
           victim’s body at his home, and law enforcement
           investigated.

          Shannon Palmer, the victim’s girlfriend, discovered
     his body at his home on Pigeon Road. After a call from
     the chief deputy of Erath County, Texas Ranger Danny
     Briley arrived at the victim’s residence. He found that
     someone had shot the victim in the head. Ranger Briley
     did not see any signs of a forced entry or physical
     struggle, but he did notice a scuff mark on the breezeway
     door, which was the door closest to where the victim’s
     body was found. He thought that the victim might have
     opened the door for the assailant who shot and killed
     him. While law enforcement was still at the victim’s
     residence that day, [Petitioner] appeared at the entry
     gate of that residence, spoke to police, appeared
     nervous, and then gave them his contact information and
     said something about a “foreign job.” A few hours later,
     Ranger Briley contacted [Petitioner]. Ranger Briley met
     [Petitioner] at the sheriff’s office at approximately
     10:00 p.m. that night. Ranger Briley testified that
     [Petitioner] said that he went to the Allsup’s store
     located at Highway 108 and South Loop 377 that morning;
     then spoke to Luke Groth on the south side of
     Stephenville; then may have gone to Ace Hardware, also on
     the south side of town; went home; and possibly went to
     watch Martin Lucero with his horses. Later in the
     afternoon, [Petitioner] picked up his daughter from
     school. Ranger Briley could not verify all this

                                    2
information,    so   he    investigated    [Petitioner]’s
whereabouts on the day of the murder and his relationship
with the victim.

     Ranger Briley discovered that [Petitioner] spoke to
the victim at about 9:28 a.m. on the morning of the
murder. The last call made on the victim’s phone occurred
at 10:28 a.m.; an incoming call at 11:09 a.m. went
unanswered. During the initial interview with law
enforcement, [Petitioner] explained that the victim had
loaned him $16,000 around Christmas and held the title to
[Petitioner]’s Dodge pickup as collateral. [Petitioner]
reported that he had repaid the victim in the amounts of
$12,000, $2,500, and $3,500 for a total of $18,000
dollars.   On  February    13,  2013,   police   searched
[Petitioner]’s home and found the title to his Dodge
pickup. [Petitioner] claimed that he had repaid his loan
and had gotten the title to the pickup back from the
victim.

     The victim’s daughter, Jetonna Dee Gilliam,
explained that [Petitioner] had borrowed $16,000 from her
father, who ran a wholesale car dealership business, and
that [Petitioner] used his pickup title as collateral.
Gilliam said that her father told her that [Petitioner]
had not repaid the loan, and that he still had the title
to [Petitioner]’s pickup two days before the murder.
Travis Saunders, a friend of the victim, explained that
the day before the victim was murdered, he and the victim
talked about Saunders buying [Petitioner]’s pickup. John
Guest, the president and chief executive officer of
Citizens National Bank, said that the victim had a “floor
plan note” for financing vehicles and that [Petitioner]’s
Dodge pickup, beginning on December 21, 2012, was part of
that plan. Bank records did not reflect any payments for
the loan of $16,000 on that vehicle.

     Ranger Briley questioned Palmer and the victim’s
friend, Curt Garrison, both of whom had been living at
the victim’s residence, about their whereabouts. On the
day of the murder, Palmer went to Weatherford in the
morning and returned to Stephenville around 2:00 p.m. to
find the victim’s body at the residence. Ranger Briley
was able to confirm both Palmer’s and Garrison’s alibis.

     Palmer told law enforcement that she and the victim
had planned to leave for a cruise on February 2. She also
said that [Petitioner] had come to the residence on

                            3
January 28 looking for the victim; he left but later
returned to talk to the victim. Melissa Koonsman
corroborated Palmer’s testimony about the planned cruise
because the victim told her about the cruise the morning
that he was murdered. She testified that the victim came
to see her at Holland Chiropractic for an appointment
that morning. Patsy Walker, a bookkeeper for Garrison,
explained that she helped the victim with some of his
business deals and said that he had come to the office
that morning. She explained that the victim wanted to
leave [Petitioner]’s pickup title with her and told her
that, if [Petitioner] paid her, then she could give the
title back to [Petitioner]. He put the title on her desk,
but then took it back and said he would return it to her
later that day. Also between 10:00 a.m. and 11:00 a.m. on
the morning of the murder, the victim went to see Victor
Wayne McKinley, who had a trailer repair business. The
victim went to McKinley’s residence and paid for repairs
to two trailers, and he took one of the trailers with
him. The victim said he would come back in the afternoon
to get the second trailer.

B.   Law enforcement reconstruct the victim’s        and
     [Petitioner]’s movements on the morning of      the
     murder.

     Law enforcement secured security-camera recordings
from the courthouse and the hospital in Stephenville.
Jeremy Woodruff, an investigator with the Erath County
Sheriff’s   Office,    reviewed  those    security-camera
recordings to verify the victim’s and [Petitioner]’s
movements from 10:00 a.m. to noon on the morning of the
murder. Investigator Woodruff determined that the victim
drove his pickup and trailer in a northerly direction
past the front of the courthouse annex at 10:35 a.m. Less
than a minute later, [Petitioner]’s Dodge pickup appeared
in the video traveling in the same direction as the
victim. At 10:35 a.m., the hospital security-camera
recordings showed the victim’s pickup and trailer
traveling in a northerly direction. Again, less than a
minute later, [Petitioner]’s pickup appeared behind the
victim traveling the same direction. At 11:11 a.m., the
hospital’s security-camera recorded [Petitioner]’s Dodge
pickup traveling in a southerly direction. Based on his
investigation, Investigator Woodruff thought the time of
death for the victim was between 10:30 a.m. and 11:00
a.m.


                            4
     Brian Tripp, a research specialist with the Texas
Department of Public Safety, testified about the cell
phone mapping that he had done in this case. Engineer
Tripp explained the general location of [Petitioner]’s
phone at around 10:30 a.m. on the morning of the murder,
when it “pinged” cell towers. During this time, the phone
pinged and started in the green sector and then moved
through the blue sector to the purple or pink sectors
near the victim’s home, as shown on State’s Exhibit No.
57. An hour later, at approximately 11:30 a.m.,
[Petitioner]’s phone pinged the towers in the green
sector, which is near [Petitioner]’s home. [Petitioner]’s
phone traveled from the green sector to the pink sector
during the time period in which Investigator Woodruff
thought the victim had been murdered.

     [Petitioner] never mentioned to Ranger Briley that
he had gone north of Loop 377 on the day of the murder.
[Petitioner] never mentioned the post office, the
hospital, the Pigeon Road Shooting Range, or the roller
rink, which are all located north of Loop 377. Ranger
Briley used video from surveillance cameras that showed
[Petitioner] was at or near two of these unmentioned
locations on the day of the murder. Ranger Briley also
used cell phone information to show that [Petitioner] was
north of Stephenville near the victim’s house at around
11:00 a.m. that morning.

C.   The medical examiner completed an autopsy of the
     victim, and a ballistics expert tested certain
     evidence for gunshot residue.

     Dr. Jill Urban, a medical examiner, completed the
autopsy of the victim. She found three gunshot wounds to
the head—one to the left and right sides of the head and
one to the back of the head—all three at close range, as
evidenced by the “stippling” near the wounds. She
recovered the bullets from the victim’s body and
determined that the gunshot wounds, which were lethal,
were not self-inflicted, and she ruled that his death was
a homicide. David Spence, the trace evidence supervisor
at the Southwestern Institute of Forensic Sciences in
Dallas, testified that he tested ten samples collected
from the orange pullover that belonged to [Petitioner],
four of which tested positive for gunshot residue.
Although [Petitioner] owned a .22 pistol, which was
tested, it did not match the ballistics for the bullets
removed from the victim’s body.

                            5
(Mem. Op. 2-6, doc. 13-4 (footnote omitted).)


                                II. ISSUES

     In five grounds for relief, Petitioner claims that the state

habeas court erred by—

     (1)   denying his ineffective-assistance-of-counsel claim
           based on a “conflict with the Fourth Circuit”;

     (2)   denying   his   claim  that   the  trial   court’s
           instruction   to   the   jury   to  “not   concern
           [themselves] with any objections or my ruling” was
           improper and unreasonable;

     (3)   denying his prosecutorial-misconduct            claim   for
           violation of the ABA Model Rules;

     (4)   denying relief “for abuse of discretion by the
           trial   court  for   allowing  statements  of   an
           interrogation taken absent Miranda warnings”; and

     (5)   “failing to address [his] claim that the cellphone
           evidence was insufficient.”

(Pet. 6-7, doc. 1.2) In a sixth ground, Petitioner claims the state

appellate court erred by denying his sufficiency-of-the-evidence

claim. (Id. at 8.)


                          III. RULE 5 STATEMENT

     Respondent believes that Petitioner has exhausted his state-

court remedies as to the issues raised and that the petition is

neither untimely nor successive. (Resp’t’s Answer 7, doc. 12.)




2
 Because pages are inserted into the form petition, the pagination in the ECF
header is used.

                                      6
                                IV. DISCUSSION

       A. Standard of Review

       A   §   2254   habeas   petition       is   governed   by   the   heightened

standard of review provided for in the Anti-Terrorism and Effective

Death Penalty Act (AEDPA). See 28 U.S.C. § 2254. Under the Act, a

writ of habeas corpus should be granted only if a state court

arrives at a decision that is contrary to or an unreasonable

application of clearly established federal law as established by

the United States Supreme Court or that is based on an unreasonable

determination of the facts in light of the record before the state

court. See 28 U.S.C. § 2254(d)(1)–(2); Harrington v. Richter, 562

U.S. 86, 100 (2011). This standard is difficult to meet but “stops

short of imposing a complete bar on federal court relitigation of

claims already rejected in state proceedings.” Richter, 562 U.S. at

102.

       The statute also requires that federal courts give great

deference to a state court’s factual findings. See Hill v. Johnson,

210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1) provides that

a determination of a factual issue made by a state court shall be

presumed to be correct. This presumption of correctness applies to

both express and implied findings of fact. See Valdez v. Cockrell,

274 F.3d 941, 948 (5th Cir. 2001). A petitioner has the burden of

rebutting the presumption of correctness by clear and convincing

evidence. See 28 U.S.C. § 2254(e)(1); Miller-El v. Cockrell,                   537


                                          7
U.S. 322, 340 (2003); Williams v. Taylor, 529 U.S. 362, 399 (2000).

      Additionally, when the Texas Court of Criminal Appeals, the

state’s highest criminal court, denies relief on a state habeas-

corpus application without written order, typically it is an

adjudication on the merits, which is likewise entitled to this

presumption. See Singleton v. Johnson, 178 F.3d 381, 384 (5th Cir.

1999); Ex parte Torres, 943 S.W.2d 469, 472 (Tex. Crim. App. 1997).

In such a situation, a federal court may assume that the state

court applied correct standards of federal law to the facts, and,

if applicable, “should ‘look through’ the unexplained decision to

the   last    related    state-court       decision   providing    “particular

reasons, both legal and factual, “presume that the unexplained

decision     adopted    the   same   reasoning,”      and   give   appropriate

deference to that decision. Wilson v. Sellers, 138 S. Ct. 1188,

1191-92 (2018); Townsend v. Said, 372 U.S. 293, 314 (1963).3 With

these principles in mind, the Court addresses Petitioner’s claims.

      B. Ineffective Assistance of Counsel

      Under his first ground, Petitioner claims that his trial

counsel was ineffective by failing to hire an expert to determine

the time of death of the victim, an expert in cell-phone-tower

data, and an expert in gun-powder residue and by failing to have

DNA on a toothpick found next to the victim’s body tested. (Pet. 6,



3
 The standards of Townsend v. Said have been incorporated into 28 U.S.C. §
2254(d). See Harris v. Oliver, 645 F.2d 327, 330 n.2 (5th Cir. 1981).

                                       8
doc. 1.)

     In    the   state   habeas   proceeding,   counsel   responded   to

Petitioner’s claims in an affidavit, in relevant part, as follows

(any grammatical, punctuation, and/or spelling errors are in the

original):

          I have reviewed the 11.07 Writ Application at
     length. [Petitioner] asserts seven (7) grounds in support
     thereof. To the extent that each of the grounds allege
     that my representation was ineffective under the law, I
     strongly deny those accusations. Every decision made in
     the representation of [Petitioner] was done so under the
     auspicious of sound trial strategy, which sought to
     negate and/or provide alternative theories to the State’s
     circumstantial-evidence-based case against [Petitioner].

          Further, [Petitioner] was fully-aware of, and agreed
     fully with, my trial strategy. In addition to the overall
     “strategy,” [Petitioner] was also aware of the smaller
     “tactical” decisions made in support of the strategy. He
     was also in full agreement with the “tactical” decisions.
     At all times during the defense investigation and
     subsequent trial preparation, [Petitioner] was repeatedly
     contacted and consulted by either myself, or Defense
     Investigator Bray. [Petitioner] approved and adopted the
     strategy of his defense. [Petitioner] never expressly or
     impliedly indicated that he in any way disagreed with the
     overall defense strategy.

          In support of my representation of [Petitioner], I
     sought and received the assistance of a court-appointed
     investigator, Mr. George Bray, a Gun-shot Residue Expert,
     Mr. Richard Ernest, and a polygraph examiner, Mr. Eric
     Holden. Each of these individuals were well qualified to
     act in their respective support positions.

          Mr. Bray, a former Ft. Worth Police Department
     Officer, and multi-year experienced private investigator,
     interviewed numerous witnesses and tirelessly chased down
     numerous leads. Despite his work, Mr. Bray was unable to
     find any evidence or witnesses that we ([Petitioner]
     inclusive) believed necessitated presenting to the jury
     in form other than that of cross-examination of State
     witnesses and argument thereafter. We ([Petitioner]

                                    9
inclusive) believed that shaping the narrative of the
State’s circumstantial-evidence case through cross-
examination (rather than open-ended direct-exam of a
defense witness) was the soundest strategy.

     From the onset, District Attorney Nash freely
conceded the State’s case was one of circumstantial
evidence. In the months before trial, Mr. Nash was very
clear that he would entertain any form of evidence
(legally admissible or not), which would tend to show
that [Petitioner] did not kill Mr. Sewalt. In
conversations that both myself and Mr. Bray had with
[Petitioner], he was adamant that he did not commit the
crime. Crucially, however, [Petitioner] simply could not
provide us with any objectively verifiable alibi
evidence.

     On numerous occasions before trial, Mr. Nash made
clear that in the absence of anything else to support
[Petitioner]’s naked claims of innocence, he (Nash) would
entertain a “passed” polygraph report in his (Nash’s)
evaluation of the State’s position in terms of either
guilt or mitigation of punishment. This information was
related to [Petitioner], who (without the State’s
knowledge) agreed to be administered a polygraph exam. I
applied for and received Court approval to hire a
polygraph examiner. I chose Mr. Eric J. Holden, who is
one of the most preeminently known and respected
polygraph examiners in Texas. Mr. Holden’s conclusion
regarding [Petitioner]’s polygraphed answers to relevant
questions, and an accompanying written report to the
defense was not favorable. Therefore, the results were
not shared with the State.

     Further towards responding to [Petitioner]’s Writ
accusations:

1.   GROUND ONE: Trial Counsel was ineffective for
     failing to present expert testimony to rebut the
     states (sic) theory on time of death.

     In his “facts” supporting GROUND ONE, [Petitioner]
accuses trial counsel (me) of being ineffective for
“fail[ing] to seek an expert to review the autopsy
report, which would have probably made the State’s burden
of proof much higher.” It is axiomatic, black-letter-law
that the State’s Burden of Proof in a criminal case is
“Beyond a Reasonable Doubt.” There is no mechanism under

                           10
the law to change (increase) the State’s burden of proof.
Therefore, I had no way under the law of changing the
State’s burden of proof. The jury was appropriately
instructed by the trial court regarding the burden of
proof in this case. The same was emphasized directly and
indirectly by both myself and District Attorney Nash on
numerous occasions, including, but not limited to, voir
dire, and closing arguments.

     In the instant case, the decedent’s cause of death
was never reasonably in dispute. Mr. Sewalt died from
sustaining gunshot wounds to his head. [Petitioner]’s
“Facts Supporting Ground One” assert that numerous other
people may have had motive to kill the victim. Among
other ancillary strategies, the crux of our trial
strategy was to challenge the circumstantial nature of
the State’s case as being facially insufficient to prove
guilt beyond a reasonable doubt. Buttressing this
strategy was presenting the jury with alternative
suspects with colorable motive to benefit from the death
of Mr. Sewalt. Towards that end, the defense repeatedly
questioned witnesses and challenged evidence on those
grounds. Numerous other people were interviewed and
investigated   by   the   Texas  Ranger,   The   State’s
investigator, and other law enforcement officials. Still
others were interviewed by Defense Investigator Bray.
Despite several criminal investigators (prosecution and
defense) having interviewed numerous people, no tangible
proof linking one person over another as being
responsible for the killing was located.

     Obviously, D.A. Nash provided me copies of his
non-work-product files. Defense counsel, both alone and
through the assistance of Investigator Bray, researched
and interviewed numerous individuals who either had a
colorable motive to want Mr. Sewalt dead or were able to
speculate upon someone who might. Tellingly, the defense
(inclusive of [Petitioner]) was unable to procure any
evidence other than naked conjecture that someone other
than [Petitioner] was the killer.

     Although the defense has no burden to show proof
under the law, presenting proof to the jury in this area,
if we had any, would have been a decision that a 1-L
student would have correctly made. In this context, the
defense was in the same evidentiary position as the
State, unable to present any admissible evidence directly
linking anyone to the killing. Throughout my questioning

                           11
of witnesses at the trial, and arguments thereafter, I
offered the jury several other alternative suspects who
possibly had a motive to want Mr. Sewalt dead. In the
trial, I questioned law enforcement investigators about
others with possible motive to benefit from Mr. Sewalt’s
death. Despite the numerous other alternate suspects with
motive, the jury decided to disregard all other possible
actors   and    convict   [Petitioner].    Although   not
specifically alleged in GROUND ONE, in his brief and
argument in support thereof, [Petitioner] further accuses
me of being ineffective for not seeking the assistance of
an expert witness to challenge the “cell phone sector
data.” Such an expert was not necessary. The State’s
cell-tower information witness simply took objective
information regarding the interaction by and between
[Petitioner]’s cell phone and corresponding nearby
cell-towers and plotted it on maps and diagrams for the
jury to evaluate. The State’s witness was only able to
testify in generalities about how cell phones, like
[Petitioner]’s, interacted with cell towers. Through
cross-examination, and corresponding arguments, I was
able to control the narrative of the defense’s position
that the cell-data location lacked substantive important
details.

     Controlling   the   (cell-tower)   witness   through
cross-examination allowed me to sufficiently point out
numerous inconsistencies, or alternative theories to, the
true and correct relative position of [Petitioner]’s cell
phone to Mr. Sewalt’s residence during the relevant time
frame. An expert witness for the defense in this regard
simply would not have exposed any material information,
which was not otherwise clearly fleshed-out for the jury
by controlled cross-examination of the State’s witness.
Further, as with [Petitioner]’s allegation that I should
have hired an expert to challenge Mr. Sewalt’s time of
death, the want of an objectively verifiable alibi for
[Petitioner]’s whereabouts further contributed to the
decision that a “cell-tower” expert was not necessary.

     . . .

6.   GROUND SIX: Was trial counsel ineffective for not
     seeking to obtain an independent test of gunshot
     residue taken from a jacket to rebut the State[’]s
     expert testimony[?]

     Although phrased as a question, my response below

                           12
will address this GROUND as if it were an allegation. The
defense asked for, and was appointed, funds to hire a Gun
Shot Residue (herein “GSR”) Expert. Mr. Richard Ernest is
a well-known and qualified GSR expert. After analysis,
Mr. Ernest provided a written summation of his findings
to wit that GSR is commonly comprised of sub-microscopic
particles of three elements, Barium, Antimony, and Lead.
Mr. Earnest determined that particles of Barium and Lead
were found upon [Petitioner]’s person and/or clothing
[Petitioner] was wearing; the element Antimony was
notably missing. Despite the missing element (Antimony),
Mr. Ernest was of the opinion that [Petitioner] and/or
the clothing he was wearing were, at some time, exposed
to GSR.

     Notably, Mr. Ernest buttressed his “positive” GSR
findings with the fact that available data could not
determine the source or origin of the GSR, i.e. where
and/or when [Petitioner] was exposed to the GSR or
whether or not the GSR found was from direct contact with
a firearm or an environment rich with GSR particles, such
as a police car or station. The defense team
([Petitioner] inclusive) made the obvious choice that
calling Mr. Ernest to testify as a defense expert was
contra-indicated. The source and origin questions were
best   presented   to   the  jury   in   the   controlled
cross-examination of State witnesses. Despite numerous
alternative theories, the jury chose which theory it
wanted to believe.

7.   GROUND SEVEN: Defense counsel’s failure to have a
toothpick tested that was found next to the victim’s boot
was deficient, not strategy.

     This GROUND presumably alleges that the toothpick
found at the crime scene should have been tested for DNA.
Hiring an expert to test for DNA on a random toothpick
found at the crime scene was not necessary to achieve the
goals of defense strategy. In fact, the “unknown” nature
and quality of this toothpick played directly into
defense allegations of crime scene mismanagement. There
was testimony from State witnesses that the toothpick was
likely inadvertently dropped by an investigating officer.
Subsuming the State’s position that the toothpick likely
came from a peace officer dovetailed well into the
defense’s position that, on top of only having
circumstantial evidence against [Petitioner], poor
investigative techniques were used at the crime scene. I

                           13
     believed then, and believe now, that this was the best
     way to address the toothpick. [Petitioner]’s assertion
     that a police officer should have been accused of being
     a viable suspect are contrary to common sense in this
     instance.

(SHR 140-49, doc. 16-42 (emphasis in original).)

     A    criminal    defendant   has       a    constitutional    right     to   the

effective assistance of counsel at trial. U.S. CONST. amend. VI,

XIV; Evitts v. Lucey, 469 U.S. 387, 396 (1985); Strickland v.

Washington, 466 U.S. 668, 688 (1984). To establish ineffective

assistance of counsel a petitioner must show (1) that counsel’s

performance fell below an objective standard of reasonableness and

(2) that but for counsel’s deficient performance the result of the

proceeding would have been different. Strickland, 466 U.S. at 688.

Both prongs of the Strickland test must be met to demonstrate

ineffective assistance. Id. at 687, 697.

     In    applying    this   test,     a       court   must   indulge   a   strong

presumption that counsel’s conduct fell within the wide range of

reasonable professional assistance or sound trial strategy. Id. at

668, 688-89. Judicial scrutiny of counsel’s performance must be

highly deferential and every effort must be made to eliminate the

distorting effects of hindsight. Id. at 689. Where a petitioner’s

ineffective-assistance claims have been reviewed on their merits

and denied by the state courts, federal habeas relief will be

granted only if the state courts’ decision was contrary to or

involved an unreasonable application of the Strickland standard in


                                        14
light of the state-court record. Richter, 562 U.S. at 100-01

(quoting Williams, 529 U.S. at 410); Bell v. Cone, 535 U.S. 685,

698-99 (2002).    Thus,    a   federal      court’s   review    of    state-court

decisions regarding ineffective assistance of counsel must be

“doubly deferential” so as to afford “both the state court and the

defense attorney the benefit of the doubt.” Burt v. Titlow, 571

U.S. 12, 15 (2013) (quoting Cullen v. Pinholster, 563 U.S. 170, 190

(2011)).

      Based on his own observations of counsel’s performance at

trial, the state habeas judge found that counsel’s affidavit was

credible    and   that     counsel’s     representation        throughout    the

proceedings was reasonably “adequate, effective and professionally

done.” (SHR 150, doc. 16-43.) The court also found that counsel was

“adequately assisted” by an investigator, a gunshot-residue expert,

and   a    polygraph     examiner,     “each    of    whom     were    adequately

credentialed as experts in their respective fields.” (Id. at 151.)

Based on its findings, the court determined that counsel rendered

reasonably adequate representation of Petitioner. (Id.) Assuming

that the state courts applied the Strickland standard in their

legal analysis, Petitioner fails to demonstrate that the state

court’s decision was contrary to, or an unreasonable application

of, the Strickland standard.

      Post-conviction claims of “uncalled witnesses are not favored

in federal habeas corpus review because allegations of what the


                                       15
witness would have testified are largely speculative.” Evans v.

Cockrell, 285 F.3d 370, 377 (5th Cir. 2002). The decision to

present witness testimony is essentially trial strategy and thus

within counsel’s domain. See United States v. Cockrell, 720 F.2d

1423, 1427 (5th Cir. 1983). For a petitioner to prevail with an

uncalled-witness claim, he must demonstrate that the witness would

have testified at trial and that the testimony would have been

favorable. See Boyd V. Estelle, 661 F.2d 388, 390 (5th Cir. 1981).

This   demonstration   is   “required   for   uncalled   lay   and   expert

witnesses alike.” See Day v. Quarterman, 566 F.3d 527, 538 (5th

Cir. 2009). Petitioner presented no affidavits or other evidence to

establish what the substance of any expert testimony would have

been and how it would have benefitted his defense. Petitioner’s

reliance upon the Fourth Circuit decision in Elmore v. Ozmint, 661

F.3d 783 (4th Cir. 2011), is unpersuasive. In Elmore, counsel

failed to investigate forensic evidence despite the fact that blood

fingerprints from the victim’s bathroom and hairs recovered from

the victim’s body matched neither the victim nor the defendant,

despite irregularities in the evidence’s chain of custody, and

despite nearly a three-day window within which the victim may have

died. The facts in Elmore are readily distinguishable from those of

Petitioner’s case.

       C. Trial-Court Error

       Under his second ground, Petitioner claims that the trial


                                   16
court erred by instructing the jury not to “concern [themselves]

with any objections or my ruling, allowing the jury to consider

illegal evidence.” (Pet. 6, doc. 1.) The record reflects that the

trial court instructed the jury, in relevant part, as follows:

     During the course of the trial, the attorneys may make
     objections. This is a necessary procedure during a trial,
     and when an objection is made I must rule on it. You must
     not concern yourself with the objections or my rulings.
     You must consider only the testimony or exhibits to which
     I have admitted. You must exclude or not consider
     evidence that I instruct you to disregard. That’s the
     instruction with regard to objections.

(Reporter’s R., vol. 8, 77, doc. 13-18.)

     The   state   habeas   court        concluded   that   complained-of

instruction of the trial court was “clear, concise and did not deny

[Petitioner] due process of law.” (SHR 151, doc. 16-43.) Petitioner

fails to demonstrate that the state court’s decision was contrary

to, or an unreasonable application, of federal law.

     Errors in jury instructions are generally not cognizable in

federal habeas corpus unless they deprive the petitioner of a

fundamentally fair trial. See Henderson v. Kibbe, 431 U.S. 145, 154

(1977). A habeas petitioner challenging a state trial court’s jury

instruction must establish that the instruction “by itself so

infected the entire trial that the resulting conviction violates

due process.” Cupp v. Naughten, 414 U.S. 141, 147 (1973). The

challenged instruction must not be viewed in isolation; the habeas

court should consider the context of the instructions as a whole as

well as the entire trial record. See Estelle v. McGuire, 502 U.S.

                                    17
62, 72 (1991). Petitioner fails to demonstrate how the complained-

of instruction was erroneous as a matter of state or federal law.

And, nothing in the record suggests that the instruction had the

unintended effect of “allow[ing] the jury to consider testimony

illegally presented where objections were sustained by the [trial]

court.” The record in this case fails to reflect that any error in

jury instructions denied Petitioner a constitutionally fair trial.

     D. Prosecutorial Misconduct

     Under his third ground, Petitioner claims that the prosecution

“did a poor investigation of the offense” and “simply wanted to

win” instead of seeking justice for the victim, in violation of the

ABA Model Rules. (Pet. 7, doc. 1.) According to Petitioner, the

state   “found   no    evidence    to        implicate    [him]     except       phone

information that has been shown to be insufficient”; thus, the

prosecution had “a duty . . . to ‘refrain from prosecuting a charge

that [it knew was] not supported by probable cause.’” (Id. at 6.)

     Although    the     state    habeas       court     did    not      enter    any

particularized    findings   regarding         this    claim,     the    court     did

conclude that the actions of the state’s attorney were “at all

pertinent times supported by probable cause.” (SHR 151, doc.

16-43.) Petitioner fails to demonstrate that the state court’s

decision constitutes an unreasonable application of federal law or

that its determination was unreasonable in light of the facts

presented   in   state   court.    Although       a    prosecutor       may   have   a


                                        18
professional and legal duty to fairly investigate a case, such duty

does not extend “to conduct a defendant’s investigation or assist

in the presentation of the defense’s case.” United States v.

Marrero,     904   F.2d   251,   261    (5th    Cir.   1990).   There   is   no

constitutional duty to investigate a crime thoroughly.                  To the

extent that there is an extra-constitutional duty, its breach does

not entitle a petitioner to habeas relief unless the breach is of

such magnitude as to violate due process—i.e., of “such magnitude

as to render the trial fundamentally unfair.” See Foy v. Donnelly,

959 F.2d 1307, 1316 (5th Cir. 1992) (holding that “[p]rosecutorial

misconduct     implicates    due   process      concerns”).     “A   trial   is

fundamentally unfair if there is a reasonable probability that the

verdict might have been different had the trial been properly

conducted.”    Foy,   959   F.2d   at    1317   (internal   quotation    marks

omitted). Based on the investigation by law enforcement, including

the interview with Petitioner who failed to provide a verifiable

alibi, there was probable cause to believe Petitioner was guilty of

the murder. Petitioner presented nothing in state court to show a

reasonable probability that the outcome of his criminal prosecution

might   have   been   different    with      further   investigation    by   the

prosecutor.

     E. Interview with Law Enforcement

     Under his fourth ground, Petitioner claims that the trial

court erred by overruling defense objections to admission of his


                                        19
recorded interrogation by the police absent Miranda warnings. (Pet.

7, doc. 1; Pet’r’s Mem. 8-9.) The state habeas court determined

that Petitioner’s recorded statement to law enforcement was freely

and   voluntarily    given      and    did    not     stem        from   custodial

interrogation.    (SHR   152,    doc.       16-43.)    Petitioner        fails   to

demonstrate that the state court’s decision is contrary to, or an

unreasonable     application     of,    federal       law    or     based   on   an

unreasonable determination of the facts in light of the evidence

presented in state court.

      An individual is “in custody” for Miranda purposes when placed

under formal arrest or when a reasonable person in the same

position would have understood the situation to constitute a

restraint on freedom of movement of the degree which the law

associates with formal arrest. See United States v. Bengivenga, 845

F.2d 593, 596 (5th Cir. 1988) (en banc). In this case, there was

clearly no formal arrest and no reasonable person in Petitioner’s

position would have understood the interview to be a restraint on

freedom of movement of the degree associated with a formal arrest.

Petitioner voluntarily agreed to meet with Ranger Briley and was

not told that he was not free to leave; Ranger Briley did not use

coercive influences or deprive Petitioner of food, drink, or

bathroom breaks; and, at the end of the interview, Petitioner left.

      F. Sufficiency of the Evidence

      Under his sixth ground, Petitioner claims that the state


                                       20
appellate court erred by denying his sufficiency-of-the-evidence

claim on appeal. According to Petitioner, several courts have

agreed    that   “cellphone    sector          data”   is    unreliable    and   “the

gunpowder residue found on his jacket can be shown to have come

from a HILTI stud gun” he used while working. (Pet. 8, doc. 1.)

      Federal    habeas    review    of        a   legal    sufficiency    claim   is

extremely limited. The inquiry in a legal-sufficiency analysis

requires only that a reviewing court determine whether, after

viewing    the   evidence     in    the        light   most    favorable    to     the

prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson

v. Virginia, 443 U.S. 307, 319 (1979). This standard applies to

both direct and circumstantial evidence. Schrader v. Whitley, 904

F.2d 282, 287 (5th Cir. 1990). In conducting a Jackson review, a

federal habeas court may not substitute its view of the evidence

for that of the factfinder, but must consider all of the evidence

in the light most favorable to the prosecution, with all reasonable

inferences to be made in support of the jury’s verdict. See United

States v. Moser, 123 F.3d 813, 819 (5th Cir. 1997); Weeks v. Scott,

55 F.3d 1059, 1061 (5th Cir. 1995). Where a state appellate court

has   conducted     a     thoughtful      review       of     the   evidence,      its

determination is entitled to great deference. See Callins v.

Collins, 998 F.2d 269, 276 (5th Cir. 1993).

      Based on the evidence adduced at trial, and applying the


                                          21
Jackson standard, the state appellate court addressed the issue as

follows:

                      III. Standard of Review

          We review the sufficiency of the evidence to
     determine whether any rational jury could have found
     [Petitioner] guilty beyond a reasonable doubt. Following
     that standard, we review all the evidence in the light
     most favorable to the verdict and decide whether any
     rational jury could have found, based on the evidence or
     reasonable inferences from it, each element of the
     offense beyond a reasonable doubt. When we review the
     sufficiency of the evidence, we look at “events occurring
     before, during and after the commission of the offense
     and may rely on actions of the defendant which show an
     understanding and common design to do the prohibited
     act.” The trier of fact is the sole judge of the weight
     of the evidence and credibility of the witnesses, and may
     believe any portion of a witness’s testimony. We defer to
     the trier of fact’s resolution of any conflicts in the
     evidence and presume that the trier of fact resolved such
     conflicts in favor of the verdict.

                            IV. Analysis

          [Petitioner] argues that the State failed to adduce
     sufficient evidence to convict him of the murder of
     Sewalt. The State asserts that it established each and
     every element of the offense beyond a reasonable doubt.
     As we explain below, we agree with the State that a
     rational jury could have found beyond a reasonable doubt
     that the evidence, or reasonable inferences from it,
     proved that [Petitioner] intentionally or knowingly
     caused the death of Sewalt when he shot Sewalt with a
     firearm.

           A. Law enforcement investigates the victim’s murder.

          While the police were still at the victim’s
     residence investigating his murder, [Petitioner] appeared
     at the entry gate, nervously spoke to police, and left
     his contact information. When questioned later in the
     evening by police, he explained that he had borrowed
     $16,000 from the victim, who held the title to his Dodge
     pickup as collateral. He said that he repaid the victim
     with payments totaling $18,000 dollars. However, bank

                                 22
records did not reflect any payments on the pickup, which
was part of the victim’s floor plan financing. On
February 13, 2013, police found the title to the Dodge
pickup at [Petitioner]’s home.

     B. The day before and the day of the murder.

     Saunders explained that, the day before the murder,
he and the victim had discussed his purchase of
[Petitioner]’s pickup for $16,000. On the morning of the
murder, the victim went to Garrison’s office and told
Walker that he planned to leave the title to
[Petitioner]’s pickup with her so that [Petitioner] could
pay Walker, but the victim took the title with him.
Gilliam explained that she was to take the title to the
bank if [Petitioner] failed to pay the loan in full
before her father let [sic] for his cruise.

     On the evening of the murder, Ranger Briley
interviewed [Petitioner], who claimed that, around 9:00
a.m. to 9:30 a.m. that morning, he went to the Allsup’s
store located at Highway 108 and South Loop 377.
Afterward, he spoke to Luke Groth on the south side of
town. He said that he may have gone to Ace Hardware on
the south side of town and that he may also have gone to
watch Lucero work with his horses. Around 3:00 p.m. that
day, he picked up his daughter from school. Ranger Briley
could not verify all of this information, so he worked to
confirm [Petitioner]’s movements on the morning of the
murder.

     C. Law enforcement received security-camera
     recordings from the courthouse annex and
     hospital   and   cell  phone records   from
     [Petitioner] and the victim.

     During its investigation, law enforcement collected
security-camera video recordings from locations in
Stephenville and cell phone records from [Petitioner] and
the victim. From the videos, Investigator Woodruff
determined that the victim drove his pickup and trailer
in a northerly direction in front of the courthouse at
10:35 a.m. Less than a minute later, [Petitioner]’s Dodge
pickup appeared in the same video traveling in the same
direction. At 10:35 a.m., security camera footage from
the hospital showed the victim’s pickup and trailer
traveling in a northerly direction. Again, less than a
minute later, [Petitioner]’s pickup appeared behind the

                           23
victim going in the same direction. At 11:11 a.m., the
hospital security-camera footage showed [Petitioner]’s
Dodge pickup traveling in a southerly direction. The
victim’s cell phone records indicated that [Petitioner]
spoke to the victim by phone at 9:28 a.m. on the day of
the murder. The last call that the victim made was at
10:28 a.m.

     D. Law enforcement analyzed and mapped
     [Petitioner]’s cell phone pings to towers.

     At approximately 10:30 a.m. on the morning of the
murder, [Petitioner]’s phone “pinged” towers in the green
sector and then moved through the blue sector to the
purple or pink sectors near the victim’s home. An hour
later at approximately 11:30 a.m., [Petitioner]’s phone
pinged towers in the green sector where his home was
located. [Petitioner]’s phone traveled from the green
sector to the pink sector during the time-period in which
Investigator Woodruff thought the victim had been
murdered. [Petitioner] never told police that he had gone
north of Loop 377 that day or that he had traveled past
the courthouse and hospital twice the morning of the
murder.

     E. The State adduced evidence of the victim’s
     wounds and cause of death and evidence of
     gunshot residue on [Petitioner]’s orange
     pullover.

     The victim had three close-range gunshot wounds to
the head, which were lethal and not self-inflicted.
Gunshot residue was found on [Petitioner]’s orange
pullover. Ranger Briley interviewed Palmer and Garrison,
both of whom had corroborated alibis.

                     V.   Conclusion

     When the jury deliberated on all of the evidence
adduced by the State, the jury apparently chose to
believe the witnesses presented by the State. The trier
of fact is the sole judge of the weight of the evidence
and credibility of the witnesses, and it may believe any
portion of a witness’s testimony. We defer to the jury
because it had the responsibility “to resolve conflicts
in the testimony, to weigh the evidence, and to draw
reasonable inferences from basic facts to ultimate
facts.” “Each fact need not point directly and

                            24
     independently to the guilt of the appellant, as long as
     the   cumulative  force   of   all  the   incriminating
     circumstances is sufficient to support the conviction.”
     After a review of the record, we hold that the jury had
     sufficient evidence to find beyond a reasonable doubt
     that [Petitioner] murdered Sewalt.

(Mem. Op. 6-10. doc. 13-4 (citations omitted).)

     Petitioner   fails   to   demonstrate   that     the   state   court’s

decision is contrary to, or an unreasonable application of, the

Jackson standard or based on an unreasonable determination of the

facts in light of the evidence presented in state court. Either

direct or circumstantial evidence can contribute to the sufficiency

of the evidence underlying the conviction. Viewing the totality of

the evidence in the light most favorable to the verdict, a rational

jury could have reasonably inferred based on the circumstantial

evidence   that   Petitioner    had     motive   to   kill    Sewalt   and

intentionally shot him in the head with a firearm, which resulted

in his death.

     Under his fifth ground, Petitioner claims that the state

habeas court erred by failing to address his claim that the cell-

phone evidence was insufficient. (Pet. 8, doc. 1.) This claim is

refuted by the record. The state habeas court expressly found that

the “evidence produced upon the trial of this case was adequate and

sufficient to support the verdict of guilty returned by the jury”

and concluded that the “evidence produced upon the trial of this

case was sufficient to support the conviction of [Petitioner]

beyond a reasonable doubt.” (SHR 151, doc. 16-43.) Although a

                                   25
sufficiency-of-the-evidence claim is generally not cognizable on

state habeas review, the court clearly considered the claim and

found it to be without merit. Although perfunctory, it appears the

state court’s disposition of the claim constituted an adjudication

on the merits. See Green v. Johnson, 116 F.3d 1115, 1121 (5th Cir.

1997).


                          V. CONCLUSION

     For the reasons discussed, the Court DENIES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

     Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. A certificate of appealability may

issue “only if the petitioner has made a substantial showing of

the denial of a constitutional right.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003). “Under this standard, when a district court

denies habeas relief by rejecting constitutional claims on their

merits, ‘the petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498

(5th Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). When the district court denies the petition on procedural

grounds without reaching the merits, the petitioner must show “that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

                                26
that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,

529 U.S. at 484). Petitioner has not made a showing that reasonable

jurists would question this Court’s resolution of Petitioner’s

constitutional   claims   and/or   procedural   rulings.   Therefore,   a

certificate of appealability should not issue.

     SIGNED January 4, 2019.

                                        ____________________________
                                        TERRY R. MEANS
                                        UNITED STATES DISTRICT JUDGE




                                   27
